Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites the limitation “determining a total time duration …”, but fails to include a semicolon, comma or period to indicate the end of the limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language pertaining to updating the language of audio found in a plurality of media content items. Such language can be performed by a human being with pen and paper. The claim further recites “at least an electronic device …”. Such language is directed towards a generic device that performs the abstract idea, but fails to indicate significantly more and/or practical application of the judicial exception. This judicial exception is not integrated into a practical application because the recited claimed language is merely directed towards the abstract idea without reciting language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited claimed language is merely directed towards the abstract idea without reciting language indicating significantly more than the judicial exception
Claims 2-15 further limit the abstract idea, but fails to indicate significantly more than the judicial exception and/or integrate the abstract idea into practical application.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language pertaining to updating the language of audio found in a plurality of media content items. Such language can be performed by a human being with pen and paper. The claim further recites “one or more processors; and memory …”. Such language is directed towards a generic device that performs the abstract idea, but fails to indicate significantly more and/or practical application of the judicial exception. This judicial exception is not integrated into a practical application because the recited claimed language is merely directed towards the abstract idea without reciting language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited claimed language is merely directed towards the abstract idea without reciting language indicating significantly more than the judicial exception
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language pertaining to updating the language of audio found in a plurality of media content items. Such language can be performed by a human being with pen and paper. The claim further recites “A non-transitory computer-readable storage medium …”. Such language is directed towards a generic device that performs the abstract idea, but fails to indicate significantly more and/or practical application of the judicial exception. This judicial exception is not integrated into a practical application because the recited claimed language is merely directed towards the abstract idea without reciting language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited claimed language is merely directed towards the abstract idea without reciting language indicating significantly more than the judicial exception

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4,11-14,16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Herdagdelen et al (US Publication No.: 20170270102).
Claim 1, Herdagdelen et al discloses 
	at an electronic device with one or more processors and memory, wherein the electronic device is associated with a media providing service (Fig. 1 shows the electronic device with 110 as processor. Fig. 2, label 205 shows the devices and 210 shows the media providing service.):
obtaining metadata for a collection of media content items that include audio (paragraph 9 discloses media classifiers may provide, for a particular media item, an indication of the language the media item is in, wherein the metadata for the collection of media content items of the language models is the one or more languages the user is facile with. Paragraph 9 disclose “A media item, as used herein, may be any content that utilizes a language, including text, audio, video, etc.” Such indicates description of the media item.), 
wherein the metadata specifies, for a respective media content item of the collection of media content items, an initial value for a language of the audio (paragraph 9 discloses media classifiers may provide, for a particular media item, an indication of the language the media item is in. Paragraph 9 discloses “A user’s facility with any particular language may relate to that user’s ability to speak/understand, read and/or write the language.”);
obtaining a listening history for a plurality of users of the media-providing service (Paragraph 10 discloses “… user language models to associate a user profile with one or more language models to associate a user profile with one or more languages the associated user is facile with.” The user profile indicates a listening history for a user, wherein there are more than one language models which indicates more than one user profile to users.), 
the listening history specifying, for each respective user of the plurality of users, which media content items of the collection of media content items the respective user listens to (Paragraph 38 discloses “identifies a set of one or more context characteristics. A context characteristic may be any data, apart from the content of the media item, which indicates the media item is in a particular language. … For example, a context characteristic may include information about the media item’s source, information about media item’s use, or characteristics of users who interact with the media item.”):
for a first user of the plurality of users, determining one or more languages corresponding to the first user based on the initial values of the languages of the audio of the media content items that the respective user has listened to (paragraph 39 discloses “the process computes a likelihood that the media item is in a particular language. … For example, if the language model for a user that originated a media item indicates the user is only facile with English, this context characteristic may provide a 65% likelihood that the media item is in English.”); and
for the respective media content item of the collection of media content items, determining an updated value for the language of the audio based on the one or more languages corresponding to the users that have listened to the respective media content items (Paragraph 38 disclose “the process identifies a set of one or more context characteristics. … For example, a context characteristic may include … information about media item’s use, or characteristics of users who interact with the media item.” Paragraph 39 discloses “the process computes a likelihood that the media item is in a particular language. Each context characteristic identified in block 506 may have an associated likelihood value or likelihood value may be generated dynamically at block 508. … For example, if the language model for a user that originated a media item indicates the user is only facile with English, this context characteristic may provide a 65% likelihood that the media item is in English. As another example, block 508 may perform an analysis of all the users that have interacted with a media item. If a threshold amount, e.g. 75% of the interacting users are facile with multiple languages including a first particular language, the process may computer a 60% likelihood the media item is in that first language.”).
Claim 2, Herdagdelen et al discloses determining the one or more languages corresponding to the first user comprises determining a distribution over a set of languages (Paragraph 25 discloses “The baseline likelihood and current prediction may be probability values for a single language, distributions across multiple languages, or may each comprise one or more binary indicators for particular languages the system predicts the user is facile with.”).
Claim 3, Herdagdelen et al discloses the determination of the updated value for the language of the audio is further based on physical locations of the users that have listened to the respective media content item. … In some embodiments, the current prediction may also include, based on the identified user characteristics and observed actions, a likely location of the user.” Paragraph 38 discloses “context characteristic may include … characteristics of users who interact with the media item.” Paragraph 39 discloses “Each context characteristic identified in block 506 may have an associated likelihood value … this context characteristic may provide a 65% likelihood that the media item is in English.” Such paragraphs indicates a characteristics of a user is location of the user, wherein characteristics of users who interact with the media item is used to determine updated value for the language of the audio or media item.).
Claim 4, Herdagdelen et al discloses the updated value for the language of the audio is a language that corresponds to a majority of users that have listened to the respective media content item (Paragraph 39 disclose “if a threshold amount … of the interacting users are facile with multiple languages including a first particular language …” Such indicates the majority users is considered in updating the language of the audio. Paragraph 38 discloses “characteristic of users who interact with the media item” to determine language of the audio.).
Claim 11, Herdagdelen et al discloses updating the metadata for the respective media content item in accordance with the updated value for the language of the audio (Paragraph 39 discloses updating the value for the language of the audio such as English being the language depending on the whether the language model for a user that originated a media item indicates the user is only facile with English.).
Claim 12, Herdagdelen et al discloses assigning a primary language to the first user based on the initial values of the languages of the audio of the media content items that the first user has listened to (Paragraph 38 discloses language is set based on characteristic of users who interact with the media item.), wherein the updated value for the language of the audio is determined based on the primary languages corresponding to the users that have listened to the respective media content item (Paragraph 38 discloses language is set based on characteristic of users who interact with the media item. Paragraph 39 discloses “If a threshold amount, … of the interacting users are facile with multiple languages including a first particular language, …”).
Claim 13, Herdagdelen et al discloses the initial value for the language of the respective media content is based on a country of origin of a producer of the respective media content item. (Paragraph 38 discloses context information indicates the media item is in a particular language includes information about the media item’s source, wherein country of origin of a producer of the item is information about the media item’s source.)
Claim 14, Herdagdelen et al discloses for the respective media content items, determining a most common language among listeners of the respective media content item (Paragraph 39 discloses determining the language of the media item and user is based on the majority percentage such as 65%.), wherein the updated value for the language of the audio is determined based on the most common language (Paragraph 39 discloses determining the language of the media item and user is based on the majority percentage such as 65%.).
Claim 16, Herdagdelen et al discloses 
	one or more processors (paragraph 48 discloses one or more central processing units.); and
memory storing one or more programs for execution by the one or more processors (paragraph 48 discloses memory and storage device that store instructions), the one or more programs comprising instructions for performing a set of operations (paragraph 48 discloses instructions that implement at least a portion of the described technology.), comprising:
obtaining metadata for a collection of media content items that include audio (paragraph 9 discloses media classifiers may provide, for a particular media item, an indication of the language the media item is in, wherein the metadata for the collection of media content items of the language models is the one or more languages the user is facile with. Paragraph 9 disclose “A media item, as used herein, may be any content that utilizes a language, including text, audio, video, etc.” Such indicates description of the media item.), 
wherein the metadata specifies, for a respective media content item of the collection of media content items, an initial value for a language of the audio (paragraph 9 discloses media classifiers may provide, for a particular media item, an indication of the language the media item is in. Paragraph 9 discloses “A user’s facility with any particular language may relate to that user’s ability to speak/understand, read and/or write the language.”);
obtaining a listening history for a plurality of users of the media-providing service (Paragraph 10 discloses “… user language models to associate a user profile with one or more language models to associate a user profile with one or more languages the associated user is facile with.” The user profile indicates a listening history for a user, wherein there are more than one language models which indicates more than one user profile to users.), 
the listening history specifying, for each respective user of the plurality of users, which media content items of the collection of media content items the respective user listens to (Paragraph 38 discloses “identifies a set of one or more context characteristics. A context characteristic may be any data, apart from the content of the media item, which indicates the media item is in a particular language. … For example, a context characteristic may include information about the media item’s source, information about media item’s use, or characteristics of users who interact with the media item.”):
for a first user of the plurality of users, determining one or more languages corresponding to the first user based on the initial values of the languages of the audio of the media content items that the respective user has listened to (paragraph 39 discloses “the process computes a likelihood that the media item is in a particular language. … For example, if the language model for a user that originated a media item indicates the user is only facile with English, this context characteristic may provide a 65% likelihood that the media item is in English.”); and
for the respective media content item of the collection of media content items, determining an updated value for the language of the audio based on the one or more languages corresponding to the users that have listened to the respective media content items (Paragraph 38 disclose “the process identifies a set of one or more context characteristics. … For example, a context characteristic may include … information about media item’s use, or characteristics of users who interact with the media item.” Paragraph 39 discloses “the process computes a likelihood that the media item is in a particular language. Each context characteristic identified in block 506 may have an associated likelihood value or likelihood value may be generated dynamically at block 508. … For example, if the language model for a user that originated a media item indicates the user is only facile with English, this context characteristic may provide a 65% likelihood that the media item is in English. As another example, block 508 may perform an analysis of all the users that have interacted with a media item. If a threshold amount, e.g. 75% of the interacting users are facile with multiple languages including a first particular language, the process may computer a 60% likelihood the media item is in that first language.”).
Claim 17, Herdagdelen et al discloses 
	obtaining metadata for a collection of media content items that include audio (paragraph 9 discloses media classifiers may provide, for a particular media item, an indication of the language the media item is in, wherein the metadata for the collection of media content items of the language models is the one or more languages the user is facile with. Paragraph 9 disclose “A media item, as used herein, may be any content that utilizes a language, including text, audio, video, etc.” Such indicates description of the media item.), 
wherein the metadata specifies, for a respective media content item of the collection of media content items, an initial value for a language of the audio (paragraph 9 discloses media classifiers may provide, for a particular media item, an indication of the language the media item is in. Paragraph 9 discloses “A user’s facility with any particular language may relate to that user’s ability to speak/understand, read and/or write the language.”);
obtaining a listening history for a plurality of users of the media-providing service (Paragraph 10 discloses “… user language models to associate a user profile with one or more language models to associate a user profile with one or more languages the associated user is facile with.” The user profile indicates a listening history for a user, wherein there are more than one language models which indicates more than one user profile to users.), 
the listening history specifying, for each respective user of the plurality of users, which media content items of the collection of media content items the respective user listens to (Paragraph 38 discloses “identifies a set of one or more context characteristics. A context characteristic may be any data, apart from the content of the media item, which indicates the media item is in a particular language. … For example, a context characteristic may include information about the media item’s source, information about media item’s use, or characteristics of users who interact with the media item.”):
for a first user of the plurality of users, determining one or more languages corresponding to the first user based on the initial values of the languages of the audio of the media content items that the respective user has listened to (paragraph 39 discloses “the process computes a likelihood that the media item is in a particular language. … For example, if the language model for a user that originated a media item indicates the user is only facile with English, this context characteristic may provide a 65% likelihood that the media item is in English.”); and
for the respective media content item of the collection of media content items, determining an updated value for the language of the audio based on the one or more languages corresponding to the users that have listened to the respective media content items (Paragraph 38 disclose “the process identifies a set of one or more context characteristics. … For example, a context characteristic may include … information about media item’s use, or characteristics of users who interact with the media item.” Paragraph 39 discloses “the process computes a likelihood that the media item is in a particular language. Each context characteristic identified in block 506 may have an associated likelihood value or likelihood value may be generated dynamically at block 508. … For example, if the language model for a user that originated a media item indicates the user is only facile with English, this context characteristic may provide a 65% likelihood that the media item is in English. As another example, block 508 may perform an analysis of all the users that have interacted with a media item. If a threshold amount, e.g. 75% of the interacting users are facile with multiple languages including a first particular language, the process may computer a 60% likelihood the media item is in that first language.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdagdelen et al (US Publication No.: 20170270102) in view of Durham et al (US Publication No.: 20190230411).
Claim 5, Herdagdelen et al fails to disclose wherein the metadata includes text describing the respective media content item.
Durham et al discloses wherein the metadata includes text describing the respective media content item (paragraph 60 discloses “local content item data 140 including data describing each part of the media content item …”.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Herdagdelen et al’s metadata or information of the media content item by incorporating text description as disclosed by Durham et al so to label the media content item, hence improving the systems access to specific information when needed.
Claim 7, Herdagdelen et al fails to disclose wherein the text includes a title of the respective media content item and/or a description of the respective media content item.
Durham et al discloses wherein the text includes a title of the respective media content item and/or a description of the respective media content item (paragraph 60 discloses “local content item data 140 including data describing each part of the media content item …”.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Herdagdelen et al’s metadata or information of the media content item by incorporating text description as disclosed by Durham et al so to label the media content item, hence improving the systems access to specific information when needed.

Claim(s) 6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdagdelen et al (US Publication No.: 20150363388) in view of Block et al (US Publication No.: 20220148614).
Claim 6, Herdagdelen et al fails to disclose wherein the initial value for the language of the respective media content item is based on natural language processing of the text describing the respective media content item.
Block et al discloses wherein the initial value for the language of the respective media content item is based on natural language processing of the text describing the respective media content item (paragraph 84 discloses “when generating descriptions of audible portions of a presentation …, the end-to-end automatic speech recognition model could be biased using portions of text or images contained in the slides of the presentation to generate the descriptions …” Paragraph 86 discloses “For example, the caption module may determine from the operating system a preferred language of a user and optionally translate audio content while generate a description so that text of the description is written in the preferred language of the user, rather than the original language of the audio.” This indicates the natural language processing or end-to-end automatic speech recognition model determines the initial language of the audio based on translating the audio content while generating a description in the preferred language.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Herdagdelen et al by incorporating indicating the language of the audio or media content item as disclosed by Block et al so to improve the user’s experience by providing description of content in the user’s preferred language so the user can read the description. 
Claim 8, Herdagdelen et al discloses the language of the audio is different from the language of the text describing the respective media content item. 
Block et al discloses the language of the audio is different from the language of the text describing the respective media content item. (Paragraph 84 discloses “the caption module may determine from the operating system 110, a preferred language of a user and optionally translate audio content while generating a description so that text of the description is written in the preferred language of the user rather than an original language of the audio content.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Herdagdelen et al by incorporating indicating the language of the audio or media content item as disclosed by Block et al so to improve the user’s experience by providing description of content in the user’s preferred language so the user can read the description.

Claim(s) 9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdagdelen et al (US Publication No.: 20150363388) in view of Jessop (US Publication No.: 20200097249).
Claim 9, Herdagdelen et al discloses determining the listening history for each respective user of the plurality of users (Paragraph 10 discloses “… user language models to associate a user profile with one or more language models to associate a user profile with one or more languages the associated user is facile with.” The user profile indicates a listening history for a user, wherein there are more than one language models which indicates more than one user profile to users.), but fails to disclose all the recited limitations. 
Jessop discloses determining the listening history for a user (paragraph 55 discloses user’s musical playlist determination.), including:
determining a total time duration that the respective user has listened to the respective media content item over a predetermined time period (paragraph 55 discloses “Preferred audio files …. a preferred audio module may track the length of time for which a specific audio file is played …”.)
comparing the total time duration to a threshold time domain (Paragraph 55 discloses “preferred audio module may track the length of time for which a specific audio file is played during a specified time”.);
in accordance with a determination that the total time duration exceeds the threshold time duration, determining that the respective user is a listener of the respective media content item and including the respective media content item in the listening history of the respective user (Paragraph 55 discloses “audio playlist module identifies a number of preferred audio files form a user’s musical playlist and labels those preferred audio files as audible audio to which the number of audio files will be added as a subliminal message. Preferred audio files may be determined by …. a preferred audio module may track the length of time for which a specific audio filed is played during a specified time …”.); and
in accordance with a determination that the total time duration does not exceed the threshold duration time, determining that the respective user is not a listener of the respective media content item (Paragraph 55 discloses “audio playlist module identifies a number of preferred audio files form a user’s musical playlist and labels those preferred audio files as audible audio to which the number of audio files will be added as a subliminal message. Preferred audio files may be determined by …. a preferred audio module may track the length of time for which a specific audio filed is played during a specified time …”.).
It would have been obvious to one skilled in the art before the effective filing date of the application to modify to Herdagdelen et al’s listening history by determining the media the user listens to as disclosed by Jessop so to provide a track list that is user specific, hence improving the user’s experience in listening to media. 
Claim 10, Jessop discloses the predetermined time period is a moving window that is determined based on a current time. (Paragraph 55 discloses “… a preferred audio module may track the length of time for which a specific audio file is played during a specified time, such as a week or month …” Such indicates the specified time or predetermined time period is a moving window such as a week or month, determined based on a current time, week or month that includes start or current time and end.)

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdagdelen et al (US Publication No.: 20150363388) in view of Garcia et al (EP2566144b1).
Claim 15, Herdagdelen et al discloses the updated value for the language audio (paragraphs 38-39), but fails to disclose 
transcribing at least a portion of the audio based on the updated value for the language of the audio; 
associating a transcription of the at least a portion of the audio with the respective media content item; and
storing the transcription for access by one or more users of the media-providing service. 
Garcia et al discloses transcribing at least a portion of the audio based on the updated value for the language of the audio (paragraph 64 discloses “data storage module 350 stores user profile information … Additionally, data storage module 350 can store a language preference. The language preference can be useful when transcription system 300 is capable of creating partial transcripts in different languages.”); 
associating a transcription of the at least a portion of the audio with the respective media content item (Paragraph 64 discloses “Data storage module 350 can also store speech audio files (and any associated video component), partial transcripts, compete transcripts, speaker identifiers …”. Such indicates speech audio files are associated with partial transcripts. Paragraph 64 discloses the use of language preference for partial transcripts.); and
storing the transcription for access by one or more users of the media-providing service (Paragraph 64 discloses “Data storage module 350 can also store speech audio files (and any associated video component), partial transcripts, compete transcripts, speaker identifiers …”. Such indicates data storage module storing partial transcriptions. The limitation “for access by one or more users of the media-providing service” is directed towards intended use of the storage of transcription. As indicated in paragraph 64, the storage of partial transcripts allows for access.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Herdagdelen et al’s service providing mechanism by transcribing audio files as disclosed by Garcia et al so to transcribe audio files into a language preferred by a user and improve the user’s experience by providing the user with the desired transcription.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655